DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 objected to because of the following informalities:  
Regarding claim 1:
the limitation “a panel abutting portion that abuts on a periphery of the through hole on an outer cabin side…” should be “a panel abutting portion that abuts on a periphery of the through hole on the outer cabin side…”
the limitation “wherein when the work pressing portion is pressed toward an inner cabin side…” should be “wherein when the work pressing portion is pressed toward 
Regarding claim 2:
	the limitation “wherein a plurality of lip mountains…” should be “wherein the plurality of lip mountains…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuhara (Pub. No. US 2011/0079417).
As to claim 1, Okuhara discloses a grommet 1 (figs. 1A-5) mounted to a through hole formed in a vehicle body panel 2, the grommet comprising:  
5an inner cabin side harness insertion portion 5P2 that projects toward an inner cabin side through which a wire harness penetrate (¶0055); 
an outer cabin side harness insertion portion 5P1 that projects toward an outer cabin side through which the wire harness penetrate (¶0055); 
a lip mountain 15 integrated with the inner cabin side harness 10insertion portion; 
a panel abutting portion 9, 10 that abuts on a periphery of the through hole on an outer cabin side of the vehicle body panel; 
a connection portion 8 that connects the lip mountain and the panel abutting portion;  
15a working portion 5 formed across the outer cabin side harness insertion portion and the panel abutting portion (the inner tube 5 extends from the outer cabin side harness insertion portion connecting to the panel abutting portion through section 6); 
a work pressing portion 6 integrated with the outer cabin side harness insertion portion and the working portion; and 
a pressing surface portion 18 that is integrated with the work 20pressing portion and protrudes toward the lip mountain, 
wherein when the work pressing portion is pressed toward an inner cabin side, the pressing surface portion abuts on the lip mountain and the lip mountain is pressed toward the inner cabin side (¶0073-0074).  
As to claim 2, Okuhara discloses that the plurality of lip mountains are provided, and recesses are radially formed between the lip mountains (figs. 1A, 2, 4; ¶0065-0066).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhara et al. (Pub. No. US 2011/0079417) in view of Kamenoue et al. (JP2009017682A; cited in IDS). 
As to claim 3, Okuhara does not disclose that the connection portion includes an inclined portion that is gradually reduced in diameter toward the panel abutting portion, a parallel portion connected to the inclined portion, and  10a convex portion formed in the parallel portion, and wherein when the grommet is mounted to the through hole, the inclined portion slides on an inner circumference of the through hole, and in a state of being mounted in the through hole, the convex portion comes into close contact with the inner 15circumference of the through hole.
Kamenoue discloses that a connection portion (figs. 1-3) includes an inclined portion 15 that is gradually reduced in diameter toward a panel abutting portion (fig. 3), a parallel portion 18 connected to the inclined portion, and  10a convex portion 16 formed in the parallel portion, and wherein when the grommet is mounted to the through hole, the inclined portion slides on an inner circumference of the through hole, and in a state of being mounted in the through hole, the convex portion comes into close contact with the inner 15circumference of the through hole (figs. 1-3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847